Citation Nr: 1234776	
Decision Date: 10/05/12    Archive Date: 10/12/12

DOCKET NO.  08-19 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for a left hand disorder, claimed as left hand arthritis.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

S. Layton, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from March 1976 to March 1979, November 1997 to February 1998, and from May 2002 to March 2003, with additional service in the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Providence, Rhode Island Regional Office (RO) of the Department of Veterans Affairs (VA).  In November 2011, the Board remanded the claim for additional development.

In characterizing the issue on appeal, the Board recognizes that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In light of this holding, and the fact that the Veteran has been diagnosed with Dupuytren's Contracture, the issue on the title page has been recharacterized, as listed above.

The Board notes that, in addition to the paper claims files, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either substantively duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDING OF FACT

Any current left hand disorder is unrelated to service or to a disease or injury of service origin.



CONCLUSION OF LAW

The criteria for service connection for a left hand disorder have not been met or approximated.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was mailed a letter in March 2007 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  This letter also provided him with appropriate notice with respect to the disability-rating and effective-date elements of his claims.  As this letter was sent prior to the June 2007 initial adjudication of the claim, the Board finds that the duty to notify was satisfied.

The Board also finds the Veteran has been afforded adequate assistance in response to his claim.  The RO made a formal finding in May 2010 that all available service treatment records (STRs) were on file.  The Veteran was informed by letter in May 2010 that the available service treatment records had been obtained, and the RO requested that the Veteran submit any STRs that might be in his possession.  The Veteran did not respond to the letter.  VA and private treatment records have been obtained.  Neither the Veteran nor his representative has identified any outstanding pertinent evidence, to include medical records, which could be obtained to substantiate the claim.  VA and private treatment records have been obtained.  In December 2011, the Veteran was afforded a VA examination in connection with this claim.

In sum, the Board is satisfied that any procedural errors in the RO's development and consideration of the claim were insignificant and non prejudicial to the Veteran.  Accordingly, the Board will address the merits of the claim.

Law and Regulations-Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

Additionally, the Board observes that, with respect to the Veteran's National Guard service, the applicable laws and regulations permit service connection only for disability resulting from disease or injury incurred or aggravated while performing active duty for training (ACDUTRA) or injury incurred or aggravated while performing inactive duty for training (INACDUTRA).  See 38 U.S.C.A. § 101(22), (24); 38 C.F.R. § 3.6.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009). 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that the veteran still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Factual Background and Analysis

Service medical examination reports from June 1979, May 1980, and June 1984 indicate that the Veteran had normal upper extremities.

The Veteran indicated on Reports of Medical History in May 1980 and July 1984 that he did not have arthritis.

Service medical examination reports from August 1997 and June 1992 indicate that the Veteran had normal upper extremities.

The Veteran indicated on Reports of Medical History in July 1988 and June 1992 that he did not have arthritis.

A service treatment record from March 1994 reflects that the Veteran had a trauma to his left hand.  The examiner noted a cyst in the left palm.  Additionally, the examiner gave a diagnosis of Dupuytren's Contracture, "classic".  A few days later, a service orthopedist indicated that the Veteran had "old" Dupuytren's Contracture.  Another treatment record from March 1997 indicates that the Veteran was unable to fully extent his left little finger.

In February 1998, a service treatment provider noted that the Veteran had a long standing history of Dupuytren's Contracture in his left hand.  The provider indicated that Dupuytren's Contracture was a chronic disease and not associated with any prior injury or military duties.

The December 2002 Service Medical Board report confirmed the diagnosis of Dupuytren's Contracture.  Additionally, the October 2002 Report of Medical Examination reflects a diagnosis of trigger finger of the fourth and fifth finger of the Veteran's left hand.

Post-service, the Veteran underwent a Dupuytren's release of his left ring and small fingers in August 2003.

An X-ray taken at a VA facility in February 2006 revealed minimal degenerative changes in the left hand.  Another X-ray report from February 2007 was interpreted by medical personnel as showing no acute abnormality in the left hand.  The interpreter stated that no evidence of erosive osteoarthropathy was seen.  A VA treatment note from September 2007 contains a diagnosis of left fifth finger osteoarthritis.

On VA compensation and pension examination in December 2011, the examiner reviewed the Veteran's prior treatment records.  A contemporaneous X-ray of the left hand revealed a flexion deformity and bone demineralization.  The examiner indicated that no arthritis was present.  The examiner gave a diagnosis of left hand Dupuytren's Contracture.

The examiner opined that the Veteran's left hand condition was less likely than not incurred in or caused by an in-service injury, event, or illness.  He explained that the Veteran first presented for clinical evaluation of his left hand condition in May 1994 after he developed left hand discomfort and numbness.  He noted that the Veteran attributed his left hand discomfort to lifting and working with heavy equipment during an annual training exercise, and service examiners gave a diagnosis of "old" Dupuytren's Contracture in the classic location.  The VA examiner explained that while the Veteran happened to develop symptoms while on annual training, the condition existed prior to the annual training exercise of March 1994.  He further explained that Dupuytren's Contracture is a proliferative connective tissue disorder, and the in-service examiners specifically noted that the Veteran's Dupuytren's Contracture existed prior to the March 1994 training exercise.  The VA examiner stated that there is no proven evidence that trauma or manual labor would accelerate the natural progression of Dupuytren's Contracture.  He concluded that the Veteran's left hand Dupuytren's Contracture clearly and unmistakably existed prior to the 1994 training exercise and was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.

After reviewing the entire record, the Board concludes that service connection for a left hand disorder is not warranted.  Although the Veteran has a current diagnosis of a left hand disorder, the persuasive evidence of record indicates that the disorder was not caused by or aggravated by his service.

The Board recognizes that the statements from the Veteran and the VA examiner appear to provide conflicting opinions regarding the etiology of Veteran's claimed left hand disorder.  The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

Concerning the Veteran's personal statements, as seen in Davidson and Jandreau, lay evidence can be sufficient to determine medical etiology or a medical diagnosis.  However, the Board finds that in this particular case, the lay evidence is not sufficient to determine medical etiology.  While a lay observer is certainly competent to observe and identify hand pain, in this case, the cause of the pain is not readily apparent to a casual observer.

Here, there is no indication that the Veteran has had any medical training.  He has not claimed to have a degree in medicine.  He has not claimed to have taken and/or completed any courses in nursing.  He has not claimed to have any experience in the medical field.  As such, his statements are considered lay evidence.  He is competent to testify as to symptoms he is able to observe, and he is competent to testify as to reporting contemporaneous medical diagnoses.  However, in this particular case, his statements concerning the origins of his left hand disability conflict with the contemporaneous medical evidence.  While the Veteran has asserted that his left hand disorder was caused by an injury during a training exercise while on National Guard duty in March 1994, both the March 1994 treating service examiner and another March 1994 service orthopedist described the left hand disorder as "classic" and "old."  The Board finds that the statements of the treating service examiner and service orthopedist outweigh the Veteran's contentions concerning the origins of his left hand disorder, as these examiners were professionals with medical training who offered their impartial opinions in the course of providing contemporaneous medical treatment to the Veteran.  Additionally, concerning the Veteran's statements, the Board notes that personal interest may affect the credibility of the evidence.  See Cartwright  at 25 (1991).  Thus, in this particular situation, the Veteran's statements are outweighed by the other evidence of record.

Turning to the medical evidence, the VA examiner in December 2011 reviewed the available service and post-service medical records, and provided adequate reasoning and bases for the opinion that the Veteran's left hand disorder was less likely than not caused by or aggravated by his service.  Although other post-service treatment records indicated the possibility of left hand arthritis, the December 2011 VA examination report is the most comprehensive examination report of record and indicates that the Veteran only has left hand Dupuytren's Contracture-not arthritis.  Significantly, the VA examiner did not employ speculative language and opined directly on the Veteran's situation.  Thus, this opinion is assigned great probative value.  See Madden v. Gober, 123 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board is entitled to discount the weight, credibility, and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence).  See also Owens v. Brown, 7 Vet. App. 429, 433 (1995) (when reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another); Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  As such, the Board finds that the December 2011 VA opinion provides the clearest and most detailed evidence of record concerning the Veteran's left hand disorder and outweighs the assertions of the Veteran.

The Board does not doubt the sincerity of the Veteran's belief that his claimed left hand disorder was caused by his service.  However, as discussed above, in this particular instance, his statements are not supported by the service treatment records, and his statements are outweighed by the opinion of the December 2011 VA examiner.

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for a left hand disorder, claimed as left hand arthritis, is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


